Citation Nr: 0513823	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-08 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
claimed as due to exposure to ionizing radiation, Agent 
Orange, and other toxic agents.  

2.  Entitlement to service connection for headaches, claimed 
as due to exposure to ionizing radiation, Agent Orange, and 
other toxic agents.  

3.  Entitlement to service connection for coronary artery 
disease and hypertension, claimed as due to exposure to 
ionizing radiation, Agent Orange, and other toxic agents.  

4.  Entitlement to service connection for blisters of the 
hands and feet, claimed as due to exposure to ionizing 
radiation, Agent Orange, and other toxic agents.  

5.  Entitlement to service connection for sores on the scalp, 
claimed as due to exposure to ionizing radiation, Agent 
Orange, and other toxic agents.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO.  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

In August 1999, the Board remanded this case to the RO for 
additional evidentiary development.  

In a signed statement received by the RO in October 2002, the 
veteran indicated that he wished to withdraw his appeal as to 
claims for increased evaluations for his service-connected 
cicatrices, fracture of the left thumb; his service-connected 
scars of the right hand and chest; and his service-connected 
scars of the eyes and face with bilateral superficial and 
deep corneal opacification.  

He also indicated that he wished to withdraw his appeal as to 
claims of service connection for scars of the left thumb, 
index finger, and hand, and for sensory loss and weakness of 
the left hand.  Thus, these claims are no longer on appeal 
before the Board.  

The issues of service connection for sores of the scalp and 
for blisters of the hands and feet are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The RO will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  The veteran is shown to have been exposed to a dose of 
ionizing radiation of 0.024 rem. during service and to have 
worked in the presence of toxic agents during service.  

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.  

3.  The veteran is not shown to have fibromyalgia due to 
exposure to ionizing radiation and/or other toxic agents, or 
due to any other event or incident of service.  

4.  The currently demonstrated headaches are not shown to be 
related to exposure to ionizing radiation and/or other toxic 
agents, or due to any other event or incident of service.  

5.  The veteran is not shown to have manifested coronary 
artery disease or hypertension during service or within one 
year of separation from service.  

6.  The currently demonstrated coronary artery disease and 
hypertension are not shown to be due to any event or incident 
of service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by fibromyalgia due to disease or injury that was incurred in 
or aggravated by active service; nor may any be presumed to 
have due to exposure to ionizing radiation or Agent Orange.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2004).  

2.  The veteran's disability manifested by headaches is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may any be presumed to have been due 
exposure to ionizing radiation or Agent Orange.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107, 7104; 38 C.F.R. § 3.303, 
3.307, 3.309, 3.311.  

3.  The veteran's disability manifested by coronary artery 
disease and hypertension is not due to disease or injury that 
was incurred in or aggravated by active service; nor may any 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in January 2002 in 
which the RO advised the appellant of the type of evidence 
needed to substantiate his claims of service connection.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believed might be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Although this letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated the claims in the 1998 rating decision.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and SSOC's were issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issues on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

In March 2004 and August 2004, the Board solicited to 
Independent Medical Expert (IME) opinions in regard to the 
veteran's claims.  The opinions were subsequently obtained 
and associated with the claims folder.  

Copies of these opinions were also subsequently provided to 
the veteran and his accredited representative, and the 
veteran was asked if he wished to waive review of this 
evidence by the agency of original jurisdiction.  In a signed 
statement dated in November 2004, the veteran indicated that 
he wished to waive his right to have his case remanded to the 
RO for initial review of the new evidence.  Accordingly, the 
Board may proceed to adjudicate his claims without prejudice 
to the veteran.  


II.  Relevant law and regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as such as 
cardiovascular-renal disease, including hypertension, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2004).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This concept will be 
discussed in greater detail immediately below.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  \

At the same time, the Board cannot make its own independent 
medical determinations, and it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  Thus, the Board must determine the weight to 
be accorded the various items of evidence in this case based 
on the quality of the evidence and not necessarily on its 
quantity or source.  



III.  Entitlement to service connection for fibromyalgia

The veteran essentially contends that he developed 
fibromyalgia as a result of exposure to ionizing radiation, 
Agent Orange, and other toxic agents while on active duty.  

At the outset of this discussion, the Board notes that 
fibromyalgia is not among the disease subject to presumptive 
service connection based on in-service radiation exposure.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Thus, the 
provisions relating to presumptive service connection based 
on radiation exposure do not apply.  

Furthermore, fibromyalgia is also not one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311, and there is also no 
competent evidence relating the veteran's claimed disability 
to radiation exposure in service.  Consequently, the 
provisions of 38 C.F.R. § 3.311 do not apply.  

In addition, the Board finds that presumptive service 
connection based on exposure to Agent Orange is not warranted 
because fibromyalgia is not one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  

Also, the evidence of record does not establish the veteran 
had "service in the Republic of Vietnam" as defined by the 
applicable legal criteria.  In other words, he served during 
the Vietnam era, as evidenced by his dates of active duty, 
but he did not perform service in the Republic of Vietnam.  

The veteran maintains that he was exposed to Agent Orange 
when he was stationed at Dugway Proving Grounds in Utah, and 
the Board recognizes that his service medical records do show 
that he was hospitalized in April 1965 after being exposed to 
a classified toxic agent.  

However, regulations define rather specifically the area a 
veteran must have served in to be considered for presumptive 
service connection due to exposure to herbicide agents under 
38 C.F.R. § 3.307 and 3.309(e).  Unfortunately, the veteran 
did not serve in the area specified and, therefore, cannot be 
considered for presumptive service connection under these 
provisions.  

As discussed in detail hereinabove, although the veteran has 
been found to not be entitled to a regulatory presumption of 
service connection based on exposure to ionizing radiation or 
herbicides, his claim still must be reviewed to determine if 
service connection can be established on a direct basis.  See 
Combee, supra.  

In this regard, the Board notes that the veteran's service 
medical records contain a Report of Exposure to Ionizing 
Radiation dated in April 1964, which reveals that he was 
found to have been exposed to .024 Rem of ionizing radiation 
between January 20, 1964, and March 13, 1964.  The method of 
measurement used to determine the extent of exposure was a 
film badge.  

The veteran's service medical records also contain an April 
1965 Narrative Summary showing that he was hospitalized for 
one day after reporting that he was exposed to a classified 
toxic agent.  It was noted that he was cleaning up an area in 
a field that had been exposed to toxic agents the day before 
and subsequently experienced a tightness in his chest with 
increased lacrimation and secretion.  He denied any having 
respiratory difficulty, unconsciousness or convulsions.  

An examination was essentially negative except for rapid 
pulse, and his pupils being abnormal in size, and nonreactive 
to light and accommodation.  The laboratory results were 
within normal limits except for the presence of a beta 
streptococcal infection of a throat culture that had been 
obtained several days before.  The veteran was discharged 
after his symptoms had subsided.  

Later in April 1965, the veteran was again hospitalized after 
a fuse that he was working on in the toxic gas yard at Dugway 
Proving Ground exploded and he sustained fragment wounds to 
both hands, chest and face.  

Thus, the Board concedes that the veteran was exposed to 
ionizing radiation and other toxic agents while serving on 
active duty.  

However, even presuming this exposure, the Board concludes 
that the preponderance of the evidence is against finding 
that the veteran has fibromyalgia as a result of this 
exposure.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of an IME 
opinion obtained from a rheumatologist in September 2004.  In 
that report, the physician indicated that he had reviewed the 
veteran's claims folder and did not believe that he met the 
criteria for a diagnosis of fibromyalgia syndrome.  

The physician explained that fibromyalgia syndrome was a 
chronic pain syndrome characterized by widespread, iodopathic 
pain, excessive tenderness to pressure at 11 to 18 points, as 
well as fatigue and chronic sleep problems.  

The physician noted that the veteran's history included 
exposure to ionizing radiation, and biological and/or 
chemical toxins, which the physician believed could have 
included Agent Orange.  The physician also considered the 
report of an October 1997 VA examination in which it was 
noted that the veteran had trigger points in his shoulders, 
elbows, neck, knees, and ankles and that he met the 
diagnostic criteria for fibromyalgia.  

However, the physician noted that there were no physical 
findings of multiple trigger points compatible with 
fibromyalgia documented anywhere else in the record.  The 
physician explained that the veteran's treatment records 
showed that his pain had mainly been confined to the 
cervical, trapezius and sterno-cleidomastoid area, which 
could be accounted for by the veteran's moderate-to-severe 
degenerative arthritis of the neck.  

In addition, the physician noted that fibromyalgia had not 
been associated with exposure to ionizing radiation, chemical 
or biological agents or herbicides.

The physician also noted that elevated sedimentation rates 
(ESR) had once suggested a possible polymyalgia rheumatica, 
but that he did not response to multiple medications, 
including a two-week dosage of prednisone x 2.  Further 
immunological work-up also showed that ANA was negative and 
rheumatoid factor was negative.  

The physician indicated that the possibility of seronegative 
rheumatoid arthritis with diffuse arthralgias was also 
entertained, but that there was no evidence in the record of 
any swelling of his PIPs, MCPs, wrists, knees, ankles or MTPs 
compatible with such a diagnosis.  

In summary, the physician concluded that the veteran did not 
meet the diagnostic criteria for a diagnosis of fibromyalgia 
and that he did not believe that exposure to radiation and 
other chemicals in service would have created that entity.  

The Board believes the September 2004 report of IME to be the 
most probative evidence of record regarding the question of 
whether the veteran developed fibromyalgia as a result of his 
military service.  

The Board believes his opinion to outweigh the diagnosis of 
fibromyalgia noted in the report of his October 1997 VA 
examination.  In essence, the Board believes that the 
diagnosis noted in the report of his October 1997 VA 
examination is inconsistent with the veteran's treatment 
records, which are negative for any other findings that the 
veteran had demonstrated multiple trigger points compatible 
with fibromyalgia.  

The veteran's accredited representative has challenged IME's 
conclusions by pointing to the fact that he ended his report 
with the statement that it was at least as likely as not 
related to his military service," which appears to 
contradict his other findings.  

The Board agrees that this statement contradicts the 
physician's other findings, but the Board believes that the 
physician was very clear throughout the remainder of his 
report that he did not believe that the veteran met the 
criteria for fibromyalgia and that he did not believe that 
such disability would have resulted from the veteran's in-
service exposure to radiation and other toxins.  

Given the clarity of the remainder of the report, the Board 
believes that the final statement was merely an inadvertent 
typographical error and did not in any way take away from the 
probative value of that physician's other findings.  

Although the veteran may believe that he has fibromyalgia 
related to his military service, he is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and his opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In summary, the Board concludes that the preponderance of the 
credible and probative evidence establishes that the veteran 
does not have fibromyalgia due to disability incurred in or 
aggravated by service.  Accordingly, the benefit sought on 
appeal is denied.  


IV.  Entitlement to service connection for headaches

The veteran is also seeking service connection for headaches.  
He essentially contends that he developed headaches as a 
result of exposure to ionizing radiation, Agent Orange, and 
other toxic agents while on active duty.  He also appears to 
be contending that he could have developed headaches 
secondary to fragment wounds sustained when a fuse that he 
was working on exploded in April 1965.  

The Board notes that the veteran's VA treatment records 
reflect numerous complaints of headaches since at least 1990.  
In the report of an October 1997 VA neurological examination, 
it was noted that the veteran was suffering from headaches, 
predominantly left-sided, not otherwise specified.  

In response to one of the Board's requests for an IME 
opinion, a neurologist explained in an April 2004 report that 
he had reviewed the veteran's claims folder and it revealed 
that he suffered from chronic intractable cephalgia that had 
proved refractory to treatment.  

In short, the Board finds that the credible and probative 
evidence establishes that the veteran does suffer from a 
current headache disorder.  Thus, the question that must be 
answered is whether that headache disorder was due to disease 
or injury that was incurred in or aggravated by military 
service, to include exposure to ionizing radiation or other 
toxic agents in service.  

The Board notes that the veteran's headache disorder has not 
been found to be due to one of the diseases subject to 
presumptive service connection based on in-service radiation 
exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Thus, the provisions relating to presumptive service 
connection based on radiation exposure do not apply.  

Furthermore, his headache disorder has not been found to be 
due to one of the "radiogenic diseases" listed in 38 C.F.R. § 
3.311, and there is no competent evidence relating the 
veteran's claimed disability to radiation exposure in 
service.  

In addition, the Board finds that the headache disorder has 
not been shown to be due to one of the diseases for which 
presumptive service connection based on exposure to Agent 
Orange is warranted under 38 C.F.R. § 3.309(e).  

In addition, as noted hereinabove, the evidence of record 
does not establish the veteran had "service in the Republic 
of Vietnam" as defined by the applicable legal criteria.  
Therefore, the veteran cannot be considered for presumptive 
service connection under these provisions applicable to 
exposure to herbicides.  

Having found that service connection is not warranted based 
on the presumptive regulations pertaining to exposure to 
ionizing radiation or herbicides, the Board must review his 
claim determine if service connection can be established on a 
direct basis.  See Combee, supra.  

With respect to the claim of service connection for 
headaches, the Board found the most probative evidence to be 
the April 2004 letter from the neurologist who reviewed the 
veteran's claims folder in response to the Board's request 
for an IME opinion.  

In his letter, the neurologist noted that the veteran had a 
history of exposure to ionizing radiation and to biological 
and/or chemical toxins in service, which the neurologist 
believed could have included the chemical that would later be 
known as Agent Orange.  

The neurologist also noted that the veteran had been treated 
in service for injuries sustained after a fuse that he was 
working on exploded in his hands.  It was noted that he was 
diagnosed with a cerebral concussion and with fragment wounds 
to the face, corneas, both hands, and chest.  The neurologist 
indicated, however, that the veteran's concussive symptoms 
apparently resolved and were never specified.   

With respect to the veteran's post-service history, the 
neurologist noted that it was difficult to determine 
unequivocally and that there were references in his later 
treatment records to them having started in the 1980's.  

However, the neurologist determined that the earliest actual 
medical records showing treatment for headaches were from a 
hospitalization in December 1990 and January 1991.  It was 
noted that they were initially described as vascular 
headaches, but that, by May 1991, the leading diagnostic 
consideration was occipital neuralgia.  He subsequently 
underwent several occipital nerve blocks by anesthesia, but 
continued to complain of chronic headaches.  

The neurologist noted that several notes from later periods 
suggest an earlier onset or longer duration of headaches, 
such as an April 1999 letter that refers to chronic severe 
neck and headache pain for 30 years since a detonator 
explosion, and nursing notes dated in January 2000 and May 
2000.  

However, the neurologist also noted that there was no 
explanation as to why the duration and date of onset of his 
headaches was revised from earlier notes.  The neurologist 
indicated that the service medical records showed no 
complaints of headaches at separation and that a November 
1970 VA neurological examination showed no such complaints.  

The neurologist further indicated that the veteran's history 
was complicated by the presence of other disabilities that 
could contribute to head pain, such as degenerative disease 
of the cervical spine, coronary artery disease, a possible 
stroke in 1990 and a definite stroke in 1998.  

Nevertheless, the neurologist concluded that the veteran's 
chronic headache disorder was not the result of exposure to 
radiation or other toxins in service or due to the concussion 
or other injuries sustained when the fuse exploded in 1965.  

In essence, the neurologist found that the absence of 
complaints or treatment being documented between 1965 and 
1990 suggested that there was no connection between the 
headaches and his military service.  

In light of this opinion, which was based on a complete 
review of the veteran's documented medical history, including 
his service medical records, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for headaches.  

The Board has considered the notations by health care 
providers suggesting that the veteran's headaches began 
either during service or shortly after service.  For example, 
the Board notes April 1999 and November 2000 letters from a 
VA nurse practitioner noted that the veteran had been 
experiencing chronic headache pain for 30 years since the 
fuse explosion in service.  The Board also notes the nursing 
notes dated in January 2000 and May 2000 that contain similar 
notations.  

However, the Board notes that these findings appear to be 
based solely on the veteran's own report as to his medical 
history, rather than an independent review of his medical 
records.  

Furthermore, as noted by the neurologist in his April 2004 
opinion, these notations appear to contradict earlier 
notations suggesting that his headaches in fact began much 
later.  See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) (an 
opinion based upon an inaccurate factual premise has no 
probative value); see also Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  For these reasons, the Board finds these 
notations to be of no significant probative value.  

With respect to the veteran's own assertions that his 
headaches are related to injuries sustained in service, as 
noted, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value.  See Espiritu , Moray, supra.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's headache 
disorder is due to disease or injury that was incurred in or 
aggravated by his military service, to include exposure to 
ionizing radiation or other toxic chemicals, or injuries 
sustained when the fuse exploded.  


V.  Entitlement to service connection for coronary artery 
disease and hypertension

The veteran also contends that he developed coronary artery 
disease and hypertension as a result of exposure to ionizing 
radiation, Agent Orange, and other toxic agents while on 
active duty.  

The Board notes that these disabilities are not among the 
diseases subject to presumptive service connection based on 
in-service radiation exposure.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  They are also not one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311, and there is also no 
competent evidence relating the veteran's claimed disability 
to radiation exposure in service.  Consequently, the 
provisions of 38 C.F.R. § 3.309 and § 3.311 relating to 
exposure to ionizing radiation do not apply.  

In addition, the Board finds that presumptive service 
connection based on exposure to Agent Orange is not warranted 
because coronary artery disease and hypertension are not 
among the specific diseases listed in 38 C.F.R. § 3.309(e).  
As noted hereinabove, the evidence of record also does not 
establish the veteran had "service in the Republic of 
Vietnam" as defined by the applicable legal criteria.   

As discussed, although the veteran has been found to not be 
entitled to a regulatory presumption of service connection 
based on exposure to ionizing radiation or herbicides, his 
claim still must be reviewed to determine if service 
connection can be established on a direct basis.  See Combee, 
supra.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for coronary artery disease and hypertension.  

In essence, the Board concludes that the greater weight of 
credible and probative evidence is against finding coronary 
artery disease and hypertension was manifested during service 
or within one year of separation from service or that these 
disabilities are otherwise etiologically related to the 
claimed exposures or other event of his military service.  

In this regard, the Board notes that the veteran's service 
medical records are negative for any complaints or treatment 
for elevated blood pressure readings, hypertension or heart 
problems.  In a report of medical examination completed for 
separation in August 1965, no cardiovascular defects were 
noted.  The veteran's blood pressure was found to be 144/82 
while sitting.  

In December 1966, fourteen months following his separation 
from service, the veteran underwent a physical examination 
for insurance purposes in which his blood pressure was found 
to be 170/100 and 160/100.  However, there is no indication 
that he was given a diagnosis of hypertension or any heart 
disorder at that time.  

The earliest medical evidence of record suggesting a 
diagnosis of hypertension is a June 1991 VA clinical note 
showing a diagnosis of borderline hypertension.  Subsequent 
VA treatment records confirm that the veteran was given a 
diagnosis of hypertension on numerous occasions throughout 
the next decade.  

In September 1994, the veteran was hospitalized with 
complaints of angina.  He was given a diagnosis of presumed 
coronary artery disease.  Subsequent treatment records show 
that this diagnosis was confirmed.  

In the report of a VA general medical examination conducted 
in October 1997, the veteran was given a diagnosis of 
coronary artery disease with angina.  

The record reflects that, during the course of treatment, the 
veteran had often reported having a history of exposure to 
ionizing radiation and other toxic agents while on active 
duty.  However, there is no indication that any health care 
provider has ever found a relationship between the veteran's 
coronary artery disease with hypertension, and any incident 
of military service.  

In short, there is no indication of the veteran having been 
diagnosed with hypertension or heart disease during service 
or within one year of separation from service.  

Although the veteran was found to have elevated blood 
pressure readings over a year following service in 1966, 
there is no further evidence of any such findings for the 
next two decades, and the first diagnosis of either 
hypertension or heart disease does not appear until 1991.  

Moreover, there is no competent evidence whatsoever of a link 
between these disabilities and the veteran's military 
service.  Also, the veteran has not identified any additional 
treatment records or other medical evidence that might 
support his claim for benefits.  In light of this record, the 
Board concludes that the preponderance of the evidence is 
against finding that these disabilities were incurred in or 
aggravated by service.  

Although the veteran may believed that his heart disease and 
hypertension are related to his military service, as noted 
above, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and her opinion is entitled to no weight or 
probative value.  See Espiritu, Moray, supra.  

In summary, the Board concludes that the preponderance of the 
competent and probative medical evidence is against finding 
that the veteran's coronary artery disease and hypertension 
are due to disease or injury that was incurred in or 
aggravated by the veteran's military service, to include 
exposure to ionizing radiation and other toxic agents, or 
that they manifested to a compensable degree within one year 
of separation form service.  Therefore, the benefit sought on 
appeal is denied.  



ORDER

Service connection for fibromyalgia, as due to exposure to 
ionizing radiation, Agent Orange, and other toxic agents, is 
denied.  

Service connection for headaches, as due to exposure to 
ionizing radiation, Agent Orange, and other toxic agents, is 
denied.  

Service connection for coronary artery disease and 
hypertension, as due to exposure to ionizing radiation, Agent 
Orange, and other toxic agents, is denied.  



REMAND

The veteran is also seeking service connection for blisters 
of the hands and feet and for sores of the scalp.  He 
contends that these problems also developed as a result of 
exposure to ionizing radiation and other toxic agents while 
on active duty.  

The record reflects that, in October 1997, he underwent a VA 
general medical examination.  At that time, examination was 
negative for any sores on the veteran's scalp or blisters on 
his hands and feet.  

Thereafter, in November 2000, the veteran underwent a VA 
dermatology examination.  The examiner noted that the veteran 
gave a history of blisters on the dorsal surface of his feet 
and arms, but that these were not visible at the time of the 
examination.  

The examiner did find two excoriated pustules of the right 
posterior neck, where the veteran indicated he had 
experienced eruptions on and off for years.  The examiner 
also noted the presence of onychomycosis involving several 
toenails, but reiterated that there was no evidence of 
blisters on the dorsum of his feet or hands.  

In the report of the November 2000 VA examination, the 
examiner noted diagnoses of papules of the posterior neck 
that came and went and could be stress-related to 
folliculitis, and onychomycosis of several toenails.  

The examiner noted that no treatment other than over-the-
counter topical antibiotic was recommended for the veteran's 
problems, including onychomycosis, and his other problems, 
which the examiner indicated "[might] be the result of 
military trauma."  

The Board notes that the November 2000 VA examiner did 
discuss a number of scars on the veteran's hands, which have 
already been established by the RO as being service-connected 
due to fragment wound injuries sustained when the fuse 
exploded in 1965.  

However, it is unclear if the examiner was also attempting to 
attribute the papules present on his neck to his military 
service, and if those papules were thought to be related to 
the veteran's ongoing complaints of sores on his scalp.  

Furthermore, the Board notes that, although VA examination in 
October 1997 and November 2000 was negative for any blisters 
on his hands or feet, subsequent outpatient treatment records 
do show that the veteran received outpatient treatment for 
rashes and bumps on his hands.  

For example, in a July 2001 clinical note, it was indicated 
that the veteran was complaining of recurrent attacks of 
subcutaneous blisters with some skin break up and associated 
pain, which come and go about every two months.  

In an August 2001 clinical note, the veteran was found to 
have red bumps on his fingers.  Thereafter, in December 2001, 
the veteran complained of bumps all over his hands with 
peeling on his palms, thumb, and index fingers.  

In light of this record, the Board believes that further 
evidentiary development is necessary with respect to the 
claims of service connection for sores of the scalp, and 
blisters of the hands and feet.  

Specifically, the Board finds that another VA dermatology 
examination is warranted to attempt to clarify the nature and 
likely etiology of the claimed symptoms.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  Regardless of 
whether the veteran responds, the RO 
should request his most recent records VA 
treatment records.  

2.  The RO should arrange for the veteran 
to undergo a VA dermatology examination 
to determine the nature and likely 
etiology the claimed skin disorders of 
the scalp, hands, and feet.  The claims 
folder should be made available to the 
examiner for review in connection with 
the evaluation.  The examiner should 
conduct a complete examination of the 
veteran's scalp, hands, and feet, and 
diagnose any skin disorders found.  As to 
each skin disorder found on examination, 
or demonstrated by his documented medical 
history, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently skin 
disability is related to disease or 
injury in his military service, to 
include exposure to ionizing radiation 
and/or other toxic agents.  

3.  Following completion of the requested 
development. The RO should adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


